Mr. Justice Waterman delivered the opinion op the Court. Appellee signed upon the back of a promissory note a guaranty of the payment thereof. The dispute in the court below was, first, whether this signing was without consideration, and after or before the note was delivered to the payee. The evidence as to this was contradictory, and we find no such preponderance in favor of appellant as would warrant a reversal of the verdict of the jury and judgment for appellee of the court below. Appellant contends that proof of a consideration for the guaranty was made, it being certified that appellant was to pay fifty dollars therefor and to send his check for the same. It is evident that if fifty dollars was to be given, it was to be paid at once; having never been paid, there was no consideration for the guaranty, if it was made after the delivery of the note. Brandt on Guaranty and Suretyship, Sec. 403; Belleville Bank v. Bornman et al., 124 Ill. 205. We find no error as to instructions. The judgment of the Superior Court is affirmed.